Title: To Thomas Jefferson from Alexandre Giroud, [9 April 1797]
From: Giroud, Alexandre
To: Jefferson, Thomas


                    
                        Au Cap français le 20
Germinal an 5e de la République
francaise [i.e. 9 Apr. 1797].
                    
                    Au Citoyen Jefferson, Vice Président du Gouvernement des Etats unis.
                    Giroud Ingénieur des Mines; Membre de l’Institut National de Paris.
                    Citoyen. Vous vous rappellerez peut-etre d’un francais qui vous fut presenté au Commencement de 1789, et à qui vous donnates des renseignements Sur une Succession provenant d’ogléthorpe Gouverneur jadis de la Géorgie. Ce francais c’est moi, et je Me rappelle avec plaisir les Moments que cette Affaire me fit passer auprès de vous.
                    Envoyé depuis un an environ par le Gouvernement francais, dans la Colonie de St. Domingue pour Entreprendre la description Minéralogique de Cette Isle, j’ai profité, dernierement, de l’envoy des frégates francaises commandées par le Brave Barney pour faire un voyage aux Etats unis. Je désirais vous y voir, et m’entretenir avec vous  d’histoire naturelle Mais la fortune ne m’a pas bien servi, j’ai été obligé de repartir de Philadelphie, quelques jours avant votre arrivée dans cette ville.
                    Je profite d’une occasion favorable pour vous écrire, et vous adresser quelques Graines du Prima où Arbre à Pain. Cette Plante précieuse réussit parfaitement ici, où elle A été transportée des Isles des amis dans la mer du Sud. J’espère qu’elle réussira aussi dans les Etats Méridionaux de votre République. Puissé je apprendre un Jour que C’est moi qui aurai fait ce Beau présent à Votre patrie! Puisse, le verger du Philosophe et du Républicain de Monticello, etre dans 10 Ans, Couvert du Bel ombrage, et des fruits Alimenteux de cet arbre précieux. Je ne doute pas qu’avec quelques soins, Vous ne parveniez à le naturaliser dans la Virginie puisque le Célèbre Cook rapportte avoir trouvé l’arbre à Pain en plein rapport jusques dans la nouvelle Zélande, Sous une témperature plus froide que celle de Londres.
                    Je profiterai des occasions favorables qui pourront Se présenter pour vous faire par le Canal du Cn. franklin Bache de nouveaux envoys des graines du Prima et d’autres fruits précieux de l’Inde que nous possedons ici, et que nous devons Au Zèle des Philantropes, et des Botanistes pour multiplier, et répandre sur les divers points de la terre, les plantes utiles où agréables à l’homme. Salut Respect & fraternité,
                    
                        Giroud
                    
                